Case 8:19-mc-00699 Document 1-41 Filed 12/06/19 Page 1 of 2




                   Exhibit 36
               Case 8:19-mc-00699 Document 1-41 Filed 12/06/19 Page 2 of 2

JUNE                               2013         2013                                              JUNE
26 Wednesday                        WEEK 26
                                     177-188
                                                WEEK 26
                                                178-187                                      Thursday 27




                                                                       c

                                                             ~

               ~fl




                                                JULY                   AUGUST
                                                Ml      8   15 12 29   M        5 12 19 26
                                                T 2     9   І6 23 30   T        6 13 20 27
                                                W 3    10   І7 24 31   W        7 И 21 28
                                                T 4    Il 1825         T   1    8 15 22 29
                                                Е 5     ц І9 26        F   2    9!б 23 30
                                                S 6    13 20 27        8   3   10 17 24 31
                                                8 7    І4 21 28        5   4   II 18 25
